Exhibit 23.2 Dohan and Company 7700 North Kendall Drive, #200 Certified Public Accountants Miami, Florida 33156-7578 A Professional Association Telephone (305) 274-1366 Facsimile (305) 274-1368 Email info@uscpa.com Internet www.uspca.com November 27, 2007 U.S. Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Dear Sir/Madam: Re: Red Reef Laboratories International, Inc. - Form S-8 Registration Statement CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement of Red Reef Laboratories International, Inc. on Form S-8 of our report dated April 23, 2007, for the years ended September 30, 2006 and 2005, which is part of such Registration Statement, and to the reference of us under the heading "Interest of Named Experts and Counsel" in such Prospectus. Yours truly, /s/ Dohan and Company, CPAs Dohan and Company, P.A. Certified Public Accountants
